PER CURIAM:
On December 26, 1981, claimant Randall Rowley was operating his 1980 Buick Regal on 1-77 southbound just north of the Kenna Exit when he approached a bridge on the interstate. He noticed several holes in the right-lane of the bridge, so he moved into the left-lane to avoid the holes; in so doing, the claimant’s vehicle struck a hole at the end of the bridge in the left-lane. The left front tire of claimant’s vehicle was damaged as well as the rim and wire wheel cover. The damages sustained by claimant’s vehicle are in the amount of $201.62.
This Court has often held that the State is not an insurer of the safety of highway travelers. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). To be held liable, the respondent must have had either actual or constructive notice of the hazardous condition of the highway. As no such evidence of notice was presented in the instant case, the respondent cannot be found negligent. Accordingly, the Court hereby disallows the claim.
Claim disallowed.